MEMORANDUM1 2
Toribio L. Romero (“Petitioner”) petitions for review of the final order of deportation entered by the Board of Immigration Appeals (“BIA”) on July 30, 1999. Petitioner was served with an order to show cause (“OSC”) on July 13, 1995— approximately six years and three months after he entered the United States. At a hearing on May 16, 1996, the Immigration Judge denied Petitioner’s application for suspension of deportation because Petitioner had failed to establish extreme hardship from his deportation. On appeal, the BIA applied the “stop-time rule” — a new continuous physical presence requirement set forth in the Illegal Immigration Reform and Immigrant Responsibility Act of 1996, 110 Stat. 3009-625 — and held Peti*640tioner was statutorily barred from suspension of deportation.
Petitioner contends that he was eligible for suspension of deportation and challenges the BIA’s decision to apply the “stop-time rule” to his case. Petitioner’s arguments challenging the application of the stop-time rule are foreclosed by our recent decision in Ram v. INS, 243 F.3d 510 (9th Cir.2001). We do not consider Petitioner’s eligibility, if any, for relief under the class action pending in the district court in accordance with Barahona-Gomez v. Reno, 167 F.3d 1228 (9th Cir.1999), supplemental opinion, 236 F.3d 1115 (9th Cir. 2001). Our resolution of this case does not affect any interim or permanent relief awarded to members of the class certified in Barahona-Gomez.
PETITION FOR REVIEW DENIED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.